Citation Nr: 1423766	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.  He died in May 2009, and appellant contends that she is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal of a February 2010 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, which denied the appellant's claim of entitlement to VA death benefits, including DIC and death pension benefits.  She perfected a timely appeal to that decision.  

A review of the Virtual VA paperless claims processing system does not show any pertinent evidence that has not already been associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In her substantive appeal (VA Form 9), received in September 2011, the appellant requested a hearing at the RO before a Member of the Board (Veterans Law Judge).  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The RO sent her a letter in July 2012 concerning her hearing request, indicating her hearing had been scheduled for August 8, 2012.  The letter also apprised her of the location and time of the hearing and provided other helpful information.  She failed to appear for the scheduled hearing, which ordinarily would result in the Board deeming her hearing request withdrawn.  38 C.F.R. § 20.704(d) (2013).  However, in a statement received at the Board in August 2012, the appellant's representative indicated that she had recently moved to St. Petersburg, Florida and wished to reschedule her hearing any time after October 2012.  

The Board finds that the appellant has provided sufficient justification (i.e., the required showing of "good cause") for failing to appear for her previously scheduled hearing, so her hearing must be rescheduled before deciding her appeal.  38 C.F.R. §§ 20.700(a), 20.704.  

Accordingly, the case is REMANDED for the following action:

At her election, reschedule the appellant for either a videoconference or Travel Board hearing.  Notify her of the date, time and location of this rescheduled hearing.  Put a copy of this letter in the claims file.  If, for whatever reason, she changes her mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



